Plaintiff in error was convicted in the county court of Woodward county of the crime of unlawful transportation of intoxicating liquor, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for 30 days.
This case is reversed because there is no competent evidence in the record tending to connect the defendant with the commission of the offense; but, on the contrary, the evidence of the state is that the defendant not only did not own and was not driving the automobile in which the liquor was found, but also that he did not own the liquor nor possess it, and had no knowledge that the liquor was in the car or was being transported by Bessie Myers, the driver.
The case is therefore reversed.